In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-259 CV

____________________


IN RE THE KANSAS CITY SOUTHERN RAILWAY COMPANY




Original Proceeding



MEMORANDUM OPINION
 The Kansas City Southern Railway Company filed a petition for writ of mandamus
in which it seeks to compel the trial court to remove a condition on an independent medical
examination.  See Tex. R. Civ. P. 204.  "Mandamus will issue only to correct a clear abuse
of discretion or violation of a duty imposed by law when that abuse cannot be remedied by
appeal."  Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 271 (Tex.1992); Walker v. Packer,
827 S.W.2d 833, 839 (Tex.1992).  After reviewing the mandamus record and petition, we
conclude that on this record the relator has not demonstrated an abuse of discretion by the
trial court.  Accordingly, the petition for writ of mandamus is denied.  
	PETITION DENIED.
									PER CURIAM
Opinion Delivered June 21, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.